EXHIBIT 21 Subsidiaries of the Registrant The following is a list of subsidiaries of FactSet Research Systems Inc., a Delaware corporation, as of August 31, 2013. Name of Subsidiary State or Country of Incorporation or Organization FactSet Benelux B.V. Netherlands FactSet Brasil Consultoria Ltda Brazil FactSet Data Systems, Inc. Delaware FactSet Delaware, LLC Delaware FactSet Europe Limited England FactSet Europe S.a.r.l. Luxembourg FactSet France Inc. Delaware FactSet France S.a.r.l France FactSet GmbH Germany FactSet Holdings UK Limited England / Wales FactSet Hong Kong Limited Hong Kong FactSet Ireland Limited Ireland FactSet Italia S.r.l. Italy FactSet JCF S.A.S. France FactSet Limited Delaware FactSet Mergerstat, LLC Delaware FactSet Pacific, Inc. Delaware FactSet Philippines, Inc. Philippines FactSet Research Limited New York FactSet Sweden AB Sweden FactSet Systems India Private Limited India FactSet (UAE) LLC United Arab Emirates LionShares Europe S.A.S. France Market Metrics LLC Massachusetts SIA FactSet Latvia Latvia StreetAccount LLC Wyoming StreetAccount Limited England
